Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Preliminary amendment filed June 19, 2019 has been entered.

Claims 1-17 are pending.  

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 drawn to a method of preventing or treating diabetes by administering GITR agonist, classified in A61K 39/395.
II. Claims 1-11 drawn to a method of preventing or treating a related disorder by administering GITR agonist, classified in A61K 39/395
III. 12-17 drawn to a method of protecting a subject against obesity-induced metabolic distubances by administering GITR agonist, classified in A61K 39/395.
Claim 1-11 are linking claims.
The inventions are distinct, each from the other because of the following reasons.
Inventions I-III are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I 
Claim(s) is/are generic to the following disclosed patentably distinct species: 
For each letter below a species in the claims must be selected that is consistent in the overall species and group election including claims with Markush within Markush subgeneric claim limitations.  The selection of species has to be single species and not a species in the alternative which would be more than one species.
A)  one invention species of preventing or treating;
B)  one invention species of subject having suspected of having or at risk of having diabetes of claim 1;
C)  one invention species of diabetes of claim 2;
D)  one invention species of related disorder of claim 2 and 8;
E)  one invention species of regulating blood glucose levels or improving glucose tolerance or improving insulin sensitivity of claim 3;
F)   one invention species of GITR agonist of claim 4;
G)   one invention species of cell signaling or NF-kB of claim 4;
H)   one invention species of antibody comprises of claim 6;
I)   one invention species of inducing production of or secretion of of claim 9;
J)   one invention species of one or more of claim 9;
K)   one invention species of Th2-cytokines or cytokine Markush group of claim 9;
L)   one invention species of activating the type-2 innate lymphoid cell or inducing NF-kB pathway signaling of claim 10;
M)   one invention species of increasing an amount or cell number of claim 11;

O)   one invention species of cell signaling or NF-kB of claim 15;
P)   one invention species of antibody comprises of claim 17;

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each invention species requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646